Per Curiam.
As part of a property settlement in the district court, the appellant, Gail M. Gray, caused certain shares of a family corporation to be sold to the corporation. The corporation’s president, William Gray, Gail’s ex-husband, caused corporation notes to be executed in payment of the stock. William agreed in the settlement document that “[s]aid note[s] shall be personally guaranteed by William.” The notes were not paid as they came due, and Gail sought to collect the same from William and/or the corporation by various proceedings in aid of execution.
William and the corporation objected to the proceedings, contending in substance: (1) that no judgment has been had against the corporation and that absent such judgment, the corporation is not a judgment debtor; (2) that William has fully performed the promise made in the agreement to “guarantee” the notes, and to enforce the guaranty a separate action is required; and (3) that the corporation notes are not the obligation of William simply by being mentioned in a settlement agreement in a dissolution matter.
We agree with the trial court. Since the claims have not been reduced to judgments, proceedings in aid of executions cannot be maintained.
Affirmed.